United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-2655
                          ___________________________

                                  Winfred G. Beasley

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                                 Warren Unilube, Inc.

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Jonesboro
                                   ____________

                              Submitted: June 12, 2019
                               Filed: August 9, 2019
                                   ____________

Before GRUENDER, STRAS, and KOBES, Circuit Judges.
                          ____________

KOBES, Circuit Judge.

     Winfred Beasley, an African American, claims that Warren Unilube, Inc.
(Warren) fired him because of his race in violation of Title VII of the Civil Rights Act
of 1964, 42 U.S.C. '' 2000e to 2000e-17, and 42 U.S.C. ' 1981. The district court1
granted Warren’s motion for summary judgment. We affirm.

                                         I.

       Warren produces motor oil and other automotive lubricants. Beasley started
working as the Quality Assurance Manager at Warren in October 2012. He was
generally responsible for creating and implementing systems to safeguard the quality
of Warren’s products. Beasley’s primary job was to ensure that all products went into
the correct bottles and boxes with appropriate labeling and caps. He supervised
several quality inspectors who would conduct regular checks on Warren’s assembly
lines to detect problems. He was also responsible for troubleshooting, containing,
and correcting any issues that developed. Finally, Beasley was required to handle the
annual audit of Warren’s quality control systems by the International Standards
Organization (ISO).

       Beasley was not the only one at Warren responsible for product quality. The
Lab Manager, Ben Heater, and his assistants verified that the oil (or other product)
met appropriate specifications. Maintenance personnel calibrated the equipment at
the plant. The transportation department ensured that products were delivered on
time and not damaged in transit. And although the Operations Manager—who for
much of Beasley’s tenure was Rusty Brown—was primarily focused on production
efficiency, he also impacted product quality since Beasley relied on Brown’s team to
implement many of his recommendations.

       Up to this point the parties agree. But they part ways when it comes to the
circumstances surrounding Beasley’s termination. Warren alleges that multiple
factors figured into this decision: a series of customer complaints, Beasley’s poor


      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the
Eastern District of Arkansas.
                                      -2-
showing during the annual ISO audit, and concerns about his organizational skills.
Beasley disputes much of this. Because this appeal arises in the context of a motion
for summary judgment, we construe the facts in a light most favorable to him.
Torgerson v. City of Rochester, 643 F.3d 1031, 1043 (8th Cir. 2011) (en banc).
Beasley “must do more than simply show that there is some metaphysical doubt as to
the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
586 (1986). Nor can he rely on mere “allegations or denials.” Mann v. Yarnell, 497
F.3d 822, 825 (8th Cir. 2011). But to the extent the parties’ accounts of what
happened genuinely diverge, we follow Beasley.

       There were roughly three sets of customer complaints during Beasley’s tenure.
The first set came in 2013 from AutoZone, one of Warren’s primary customers. On
four occasions, AutoZone reported that Warren’s products were labeled or packaged
incorrectly. The underlying cause of these failures appears to have been two pieces
of equipment that either maintenance or operations personnel had improperly
calibrated. Beasley concedes that his team might have been able to catch or correct
these problems, but he notes that these complaints occurred before his quality control
systems had been fully implemented.

       Warren received a second set of complaints in February 2015. Though
Warren’s products met appropriate performance specifications during this period,
some contained too much red dye and others had a foul odor. Beasley investigated
these problems and concluded that both resulted from mistakes in the oil blending
process. Beasley states that he was not to blame for these problems, which would
have fallen under the purview of Billy Moore, the Blending Manager. He also states
his team could not have detected the issues because the oil was already bottled when
it reached quality control.

      Warren received a third set of complaints, this time about leaky bottles,
throughout the spring of 2015. The leaks were caused by Warren’s bottle capping

                                         -3-
machine, which was either improperly calibrated or was not the proper machine to use
for the job. Warren’s President at the time, Steve Estok, admits that the responsibility
for this problem fell partly on operations personnel and the Maintenance Manager,
Shawn Jamieson. Beasley also shared some blame according to Estok, because he
should have been inspecting the amount of torque that the machine was applying.
Beasley disputes this, stating that he had informed Estok that the company needed
different or additional equipment.

       Around this same time, Beasley was preparing for the annual ISO audit. In
prior years, Warren had passed the audit without any problems. In May 2015,
however, the auditor identified six minor deficiencies. Estok also says that the
auditor was especially critical of Beasley, stating that he was “not capable of doing
this job” and that Warren’s quality control program was “progressively getting
worse.” App. 616. Estok further claims that the auditor told him Warren might lose
its ISO certification if Warren did not improve.

       Due to these complaints, the strain they created with Warren’s customers, the
audit, and other issues, upper-management at Warren took corrective action. Rusty
Brown, the Operations Manager, was temporarily reassigned and received a detailed
write-up about his poor job performance. The Transportation Manager, Craig
Stauffer, also received a disciplinary letter. And Billy Moore, the Blending Manager,
was written-up and eventually fired. These individuals were all white.

        In late-June 2015, Estok met with Beasley and his supervisor, Gary Whiteside,
to discuss Beasley’s job performance. The meeting did not go well. According to
Beasley, Estok generally discouraged any meaningful discussion. Estok claims that
Beasley was unprepared and showed that he did not understand Warren’s quality
control program. Estok sent Beasley a letter afterward summarizing the meeting and
alleging several deficiencies in his performance, including a lack of organizational
skills, his failure to document non-conforming products, and his delay in following

                                          -4-
up on requests from management. On August 7, 2015, Warren fired Beasley. The
termination notice stated: “[s]ystems have not improved, training is [still]
non-existent, documentation has not improved and we are still reviewing complaints
for the same items.” App. 609. Shortly after, Warren hired Beasley’s replacement,
who was white.

      Beasley subsequently filed an EEOC charge alleging that Warren had treated
him differently from other mid-level managers because of his race. The EEOC
dismissed Beasley’s charge. Beasley then filed this action alleging that Warren’s
management violated Title VII and 42 U.S.C. § 19812 by treating similarly situated
white employees more favorably.3 Warren eventually moved for summary judgment,
and the district court granted Warren’s motion.

                                           II.

       We review a district court’s decision to grant summary judgment de novo.
Brown v. Diversified Distribution Sys., LLC, 801 F.3d 901, 907 (8th Cir. 2015). As
in other contexts, “if the pleadings, the discovery and disclosure materials on file, and
any affidavits show that there is no genuine issue as to any material fact . . . the
movant is entitled to judgment as a matter of law.” Torgerson, 643 F.3d at 1042-43
(stating that “[t]here is no ‘discrimination case exception’ to the application of
summary judgment”).




      2
        Because “[t]he same analysis [applies] to claims of discrimination . . .
under Title VII and 42 U.S.C. § 1981,” Takele v. Mayo Clinic, 576 F.3d 834, 838
(8th Cir. 2009), we use Title VII as shorthand for both claims below.
      3
         Beasley’s Complaint also included a cause of action against Warren for
retaliation. Because Beasley failed to raise this claim in his opening brief on
appeal, the argument is waived. See United States v. Rice, 699 F.3d 1043, 1050
(8th Cir. 2012) (“Issues not raised in a party’s opening brief are waived.”).
                                          -5-
      Where there is no direct evidence of discrimination, we use the burden-shifting
framework from McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See
Torgerson, 643 F.3d at 1044. First, the plaintiff must make out a prima facie case of
discrimination. Schaffhauser v. United Parcel Serv., Inc., 794 F.3d 899, 903 (8th Cir.
2015). If he can do so, the burden shifts to the employer to provide a legitimate,
nondiscriminatory reason for the discharge. Id. If this burden is met, the plaintiff
must demonstrate that the employer’s “proffered nondiscriminatory justifications are
mere pretext for intentional discrimination.” Torgerson, 643 F.3d at 1046. Though
the evidentiary burden under this framework alternates between the parties, “[t]he
ultimate burden of persuading the trier of fact that the defendant intentionally
discriminated against the plaintiff remains at all times with the plaintiff.” Reeves v.
Sanderson Plumbing Prod., Inc., 530 U.S. 133, 143 (2000) (quoting Texas Dept. of
Community Affairs v. Burdine, 450 U.S. 248, 253 (1981)).

      To make a prima facie case for employment discrimination in the context of a
discharge, Beasley must establish: (1) he “is a member of a protected group”; (2) he
“was qualified for h[is] position”; (3) he “was discharged”; and (4) “the discharge
occurred under circumstances permitting an inference of discrimination.” Elam v.
Regions Fin. Corp., 601 F.3d 873, 879 (8th Cir. 2010). This burden is “not onerous.”
Rodgers v. U.S. Bank, N.A., 417 F.3d 845, 852 (8th Cir. 2005) (cautioning against
“conflat[ing] the prima facie case with the ultimate issue of discrimination”),
abrogated on other grounds by Torgerson, 643 F.3d 1031. Nor are these
requirements “intended to be rigid, mechanized, or ritualistic.” Id. They merely serve
the gatekeeping function of “eliminat[ing] the most common nondiscriminatory
reasons for [adverse employment actions].” Burdine, 450 U.S. at 254.

       Beasley makes a prima facie case of discrimination. He plainly meets the first
and third requirements: he is a member of a protected group and was fired. Also,
there is no dispute that Beasley was qualified for his position. As to the fourth
requirement, our cases note that there are multiple ways “a plaintiff can establish an

                                         -6-
inference of discrimination . . . .” Grant v. City of Blytheville, 841 F.3d 767, 774
(2016). The parties focused their briefing on this point on whether Beasley is able
to show that he was treated differently from similarly-situated white employees.
Appellant’s Br. at 11-12; Appellee’s Br. at 6-7. The district court, however, relied on
a more straightforward method by which Beasley can satisfy this element—the
showing that “he was replaced by a white male.” App. 1106; see Putman v. Unity
Health Sys., 348 F.3d 732, 736 (8th Cir. 2003) (noting that a plaintiff can satisfy the
fourth element by showing that “after [his] discharge, he was replaced by a person
with similar qualifications”); see also McDonnell Douglas, 411 U.S. at 802 (similarly
describing the fourth element of the prima facie case in the hiring context). We agree
with the district court’s analysis on this point, and therefore we find it unnecessary
to reach the parties’ arguments about disparate treatment in McDonnell Douglas’s
first stage.

       Under the second step of McDonnell Douglas, Warren must articulate a
“legitimate, nondiscriminatory reason” for the discharge. Torgerson, 643 F.3d at
1046. Again, this burden is not heavy. Bone v. G4S Youth Servs., LLC, 686 F.3d
948, 954 (8th Cir. 2012). Warren’s explanation must only “raise[] a genuine issue of
fact as to whether it discriminated against [Beasley].” Burdine, 450 U.S. at 254.

       Warren meets this burden. The June 2015 letter Estok sent to Beasley alleged
several performance-related deficiencies. Also, Warren received multiple customer
complaints during Beasley’s tenure and was cited for six deficiencies in the ISO
audit. Even if Beasley was disproportionately blamed for these problems, the record
is more than sufficient to raise a genuine issue of fact as to whether Warren
intentionally discriminated against Beasley.

      Under McDonnell Douglas’s third step, Beasley must demonstrate that
Warren’s explanation for his termination is “mere pretext for intentional
discrimination.” Torgerson, 643 F.3d at 1046. A common approach to show pretext

                                         -7-
is to introduce evidence that the employer treated similarly-situated employees in a
disparate manner. See Rodgers, 417 F.3d at 853. However, “the test for whether
someone is sufficiently similarly situated, as to be of use for comparison, is rigorous.”
Johnson v. Securitas Sec. Servs. USA, Inc., 769 F.3d 605, 613 (2014) (en banc). The
plaintiff must establish “that he and the employees outside of his protected group
were similarly situated in all relevant respects.” Id. (cleaned up). This means that the
plaintiff and the potential comparators must have “dealt with the same supervisor,
have been subject to the same standards, and engaged in the same conduct without
any mitigating or distinguishing circumstances.” Id. (citation omitted).

        Ultimately, we agree with the district court’s conclusion that “[t]here simply
[we]ren’t other employees ‘similarly situated [to Beasley] . . . in all relevant
respects.’” App. 1107. Beasley provides an initial list of five different individuals
at Warren “on the same level of management.” Appellant Br. at 10. He later trims
the list to three employees “who were [also] involved in conduct that was imputed to
the Appellant”—Rusty Brown, Shawn Jamieson, and Ben Heater. Id. at 31. Yet
Beasley never shows that he and any of these people shared the same supervisor, were
subject to the same standards, or engaged in the same conduct. We examine each of
these individuals below, but note that our neutral role in the adversarial process
makes us wary of combing through the record to supplement a party’s arguments. See
Rodgers v. City of Des Moines, 435 F.3d 904, 908 (8th Cir. 2006) (“Without some
guidance, we will not mine a summary judgment record searching for nuggets . . . to
gild a party’s arguments.”).

      Rusty Brown is not similarly situated. Although he was in a similar level of
management as Beasley, he had a much longer tenure at Warren—27 years as
opposed to 3 years. He also held a number of different positions over the years,
which meant that he could be more easily reassigned. Also, although Brown and
Beasley both communicated regularly with Estok, they had different direct reports.
Finally, Brown’s role was never focused on ensuring product quality. He held the

                                          -8-
position of Plant Manager, Operations Manager, and Warehouse Manager at different
times during relevant events and—under each of these roles—his job was to promote
production efficiency. Brown was thus disciplined for production-related issues like
the “[f]ailure to meet delivery dates” and the “[f]ailure to properly organize
warehouse personnel to optimize loading of outbound shipments.” App. 548–49.
Brown also played no part whatsoever in helping Warren prepare for the ISO audit.

       Ben Heater fails as a comparator for similar reasons. Like Brown, Heater’s role
as the Laboratory Manager was very different from Beasley’s. His specific charge
was to test the oil itself to ensure that it met appropriate technical specifications—a
stage of the process in which Beasley admits he played no part. Heater’s potential
responsibility for customer complaints also differs from Beasley’s. Even for the
complaints relating to the oil (rather than labeling or capping), the record shows that
the oil met the required specifications, so the fault lay with the blending department,
not Heater. Heater also had a different supervisor than Beasley for some of his time
at Warren. Finally, though Heater was hired the same year as Beasley, he had been
employed in similar roles for 40 years beforehand.

       We have less information about the Maintenance Manager, Shawn Jamieson.
His deposition does not appear in the record, and Beasley does not point to where we
might determine Jamieson’s supervisor, the length of his tenure at Warren, his
disciplinary record, and his employment and educational history. We do not have
enough to go on to say that he was “similarly situated in all relevant respects.”

       Even if Jamieson or some other individual at Warren had been similarly
situated to Beasley, he would still have to establish that he was treated differently on
account of his race. This is the central question for a Title VII claim. See Torgerson,
643 F.3d at 1046 (noting that, in McDonnell Douglas’s third stage, the plaintiff’s
“burden to show pretext merges with the ultimate burden of persuading the court that
[he was] the victim of intentional discrimination”) (cleaned up); Griffith v. City of

                                          -9-
Des Moines, 387 F.3d 733, 743 (8th Cir. 2004) (“[T]he key issue under Title VII is
whether intentional discrimination occurred.”).

       Beasley’s primary argument is that racial animus can be inferred from Warren’s
(or perhaps Estok’s) practices with respect to African-American employees over time.
But Beasley never develops the claim by showing, for example, hiring statistics at
Warren, a list of all the employees disciplined during Estok’s tenure, salary
information for African-American employees, or similar evidence. Nor does Beasley
explain the parts of the record that cut the other way. As previously noted, two other
mid-level managers, both of whom were white, were disciplined in June 2015, and
another white mid-level manager was eventually fired.

         Without some way to tie his termination to racial animus, Beasley’s claim fails.
Though Beasley’s termination might have been unfair or disproportionate, this alone
is insufficient under Title VII. See Schaffhauser, 794 F.3d at 903 (“The question is
not whether [the employer] made a good decision, or even a fair one. . . [but] whether
it . . . [was] based on discriminatory animus.”). Congress has not given “federal
courts the authority to sit as super-personnel departments reviewing the wisdom or
fairness of the business judgments made by employers . . . .” Guimaraes v.
SuperValu, Inc., 674 F.3d 962, 977 (8th Cir. 2012) (citation omitted). Instead,
plaintiffs must provide sufficient evidence of intentional discrimination.

       Because we find that Beasley has not established intentional discrimination,
either by showing that Warren treated similarly-situated employees in a disparate
manner or otherwise, his claims fail.

                                          III.

      The judgment of the district court is affirmed.
                     ______________________________


                                          -10-